DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because:
 The original disclosure does not provide support for the limitations that the first polyether polyol comprises polyether chains containing no more than 20 wt% ethylene oxide (Claim 1); the first polyether polyol comprises at least 80 wt% propylene oxide (Claim 2); and the second polyether polyol comprises polyether chains containing at least 65 wt% ethylene oxide (amended Claim 4).  While the specification and original claims do set forth the aforementioned numerical values, they do not specify that these correspond to weight percentages.
The original disclosure also does not provide support for the new limitations that the first polyether polyol having a primary hydroxyl content of at least 3 mol % and no more than 25 mol % (amended Claim 1) and more than 20 mol % (amended Claim 5).  While the specification and original claims do set forth the aforementioned numerical values, they do not specify that these correspond to mole percentages.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because:
Claims 1 and 5 set forth a primary hydroxyl content in terms of molar percentage but do not specify how this percentage is measured/calculated.  For the purposes of further examination, the primary hydroxyl content will be interpreted to be relative to the total molar percentage of hydroxyl groups in the first polyether polyol.  However, applicant is advised that the original disclosure does not appear to provide support for this interpretation.
Claim 5 sets forth the primary hydroxyl content of the first polyether polyol is more than 20 mol% and does not specify an upper limit.  However, Claim 1 sets forth the primary hydroxyl content of the first polyether polyol is at least 3 mol% and no more than 25 mol%.  As written, the scope of Claim 5 is unclear, i.e. if the recited range [improperly] broadens that set forth in independent Claim 1.  For the purposes of further examination, Claim 5 will be interpreted as setting forth the primary hydroxyl content of the first polyether polyol is more than 20 mol% but no more than 25 mol%.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/079788 to Hahn et al. in view of WO 2017/062150 to Babb et al.  For the purposes of examination, citations for Hahn et al. are taken from an English-language equivalent of the document, US 2015/0336306 to Hahn et al.
Regarding Claims 1 - 6.  Hahn et al. teaches a process for preparing a polyurethane foam from flowable reaction mixtures (Paragraph 001).  With respect to the first flowable reaction mixture, the process comprises reacting a component II-A1 with di or polyisocyanates which are preferably aromatic, in the presence of one or more blowing and/or gelling catalysts (Paragraphs 0053 - 0065 and 0109).
Component II-A1 in the inventive examples comprises a first polyol II-A1.1, which is a glycerol-started polyether based on propylene oxide and 15 weight percent ethylene oxide.  The formulation further comprises a second polyol II-A1.2 which is a polyether prepared by addition of propylene oxide and ethylene oxide in a weight ratio of 27:73.  Polyol II-A1.2 has an OH/hydroxyl number of 37 mgKOH/g and about 83 mol % primary hydroxyl groups (Paragraphs 0124 – 0125 and 0151).  Polyol II-A.1 and Polyol II-A1.2 are provided in amounts of, respectively, 97 and 3 parts by weight; this corresponds to a weight ratio of first to second polyether polyol of roughly 32:1.
The Office recognizes that polyol II-A1.1 has a primary hydroxyl content outside the claimed range of no more than 25%.  However, in the disclosure, Hahn et al. teaches polyether polyol II-A1.1 may have a polyoxyethylene content in the range of 0 to 30 wt%, and preferably 0 – 20 wt% (Paragraph 0055).  Secondary reference Babb et al. teaches the concept of preparing a random polyether polyol in which the alkylene oxide mixture used to prepare the polyether polyol comprises 5 to 30 weight percent ethylene oxide (Page 4, Lines 7 – 14), such that at least 70 or 80% of the hydroxyl groups in the polyether polyol are secondary hydroxyl groups (Page 4, Lines 7 – 14 and Page 5, Line 21).  This corresponds to a polyether polyol in which the maximum number of primary hydroxyl groups is 30 or 20 mol%.  The ring opening polymerization reaction is performed in the presence of a double metal cyanide (DMC) catalyst (Page 6, Lines 13- 39).  Hahn et al. and Babb et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare polyol II-A1.1 in Hahn et al. according to the method taught by Babb et al. such that a secondary hydroxyl content in the disclosed range is achieved.  A primary hydroxyl content in the instantly claimed range would also then be implicitly achieved.  The motivation would have been that Babb et al. teaches that these polyols are easily made using double cyanide catalysts and have lower manufacturing costs (Page 4, Lines 21 – 24).  Additionally, the presence of oxyethylene moieties in a polyether polyol will increase the foam product’s sensitivity to moisture.  It would then be desirable to minimize the oxyethylene content of the polyether polyol so that the foam could be used in applications in which hydrophilicity is undesirable.  
Hahn et al. is silent regarding the resilience of the polyurethane foam produced.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Hahn et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having a resilience of at least 50%, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 8.  Hahn et al. teaches a polyurethane foam obtained by the process of Claim 1 (Paragraphs 0001, 0119, and 0151 - 0159).  

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that it well known to express relative amounts of alkylene oxides in weight % rather than mol%.  While it is noted that some prior art references do express the content of alkylene oxides as weight percentages (e.g. in US 8,901,187 or Appendix A of Szycher’s Handbook of Polyurethanes, as argued by applicant), other prior art references express the content of alkylene oxides instead as mole percentages.  See for, example, US 2014/0275471 to Adkins et al. in which it is indicated that mixtures of up to 85 mole percent of ethylene oxide may be used effectively (Paragraph 0021).  See also US 2014/0193631 to Oyaizu discussing polyether polyols prepared with an ethylene oxide ratio of 50 mol% or more (Paragraphs 0020, 0021, and 0024).  The Office maintains the position that it would be improper to presume that a recited content of alkylene oxide necessarily refers to a weight percentage.
Additionally, applicant’s argument that page 3, lines 4 – 9, of the specification discusses ethylene oxide content in terms of weight percentage is not persuasive.  This particular section is limited to a discussion of a prior art reference.  The amounts of ethylene oxide and propylene oxide used in the instant application, inventive examples, and claims are not indicated to be either weight or mole percentages.
B) Applicant argues that the rejection under 35 U.S.C. 112(b) regarding the molar percentage of hydroxyls groups should be withdrawn.  However, the Office has maintained this rejection, as the claims do not specify how this percentage is measured/calculated.  For the purposes of further examination, the primary hydroxyl content was interpreted as being determined to relative to the total moles of hydroxyl groups in the first polyether polyol.  However, applicant is advised that the original disclosure does not appear to provide support for this interpretation.
C) Applicant argues that Hahn et al. does not teach a first polyether polyol having a primary hydroxyl group content in the newly claimed range of 3 to 35 mole percent.  However, as detailed in the new grounds of rejection under 35 U.S.C. 103 above, it is the Office’s position that it would have been obvious to combine Hahn et al. with newly discovered WO 2017/062150 to Babb et al. to prepare a polyurethane foam in which the polyether polyol corresponding to the instantly claimed first polyether polyol has a primary hydroxyl group content in the instantly claimed range.
D) Applicant argues there would have been no motivation to modify Hahn et al. to teach a foam having a resiliency in the instantly claimed range.  However, Hahn et al., when modified with Babb et al. in the manner proposed in the present rejection under 35 U.S.C. 103, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a polyurethane foam having a resilience of at least 50%, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
E) Applicant’s arguments with respect to Hager et al. are hereby moot, as the rejection under 35 U.S.C. 103 has been withdrawn in light of the present amendments to Claim 1.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764